Citation Nr: 1039077	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  04-10 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to March 1972 
and from October 1978 to October 1982.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, Puerto Rico.

To support his claim, the Veteran testified in May 2006 at a 
hearing at the RO before the undersigned Veterans Law Judge (VLJ) 
of the Board - also commonly referred to as a travel Board 
hearing.

The Board issued a decision in July 2006 denying the claim, and 
the Veteran appealed to the U.S. Court of Appeals for Veterans 
Claims (Court or CAVC).

In December 2007, the Court granted a joint motion to vacate the 
Board's decision and remand this case to the Board for compliance 
with directives specified, including in particular obtaining 
additional medical records concerning the Veteran's 
hospitalization for hepatitis in May 1981 at Watson Hospital in 
Fort Dixon, New Jersey.

In June 2008, to comply with this directive, the Board in turn 
remanded the claim to the RO via the Appeals Management Center 
(AMC) in Washington, DC.

These and other additional records were obtained on remand, as 
requested.  See the VA Form 21-4582 envelope and the evidence 
contained therein, apparently received in October 2008 in the 
mailroom of the Remand and Rating Development Unit at the RO in 
Huntington, West Virginia.  The AMC subsequently issued a 
supplemental statement of the case (SSOC) in April 2009 
continuing to deny the claim, but apparently mistakenly under the 
impression that these additional records had not been obtained.  
The Veteran's representative made note of this fact in his 
September 2010 statement.  So the claim again has to be remanded.


REMAND

As already alluded to, in June 2008, the Board remanded the claim 
so VA could try and obtain relevant medical records concerning 
the Veteran's hospitalization at Watson Hospital in Fort Dixon, 
New Jersey, in May 1981 due to suspicions he had hepatitis.  See 
38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

The Board sees that, in September 2008, the AMC requested these 
additional records and later obtained them in October 2008.  
These records were sent to the Remand and Rating Development Unit 
at the RO in Huntington, West Virginia.

These additional records show the Veteran was hospitalized in May 
and June 1981 (so as he asserts) and consequently received a 
diagnosis of viral hepatitis.  It additionally was indicated he 
had no history of drug abuse.  However, as the Board noted when 
remanding the claim in June 2008, the July 2003 VA compensation 
examiner that had concluded against the claim had acknowledged 
that he did not have the benefit of reviewing these 
hospitalization records because they were not in the file at the 
time of his evaluation and comment for his consideration.

The Court has held that the requirement for evaluation of the 
complete medical history of the Veteran's condition operates to 
protect Veterans against an adverse decision based on a single, 
incomplete, or inaccurate report and to enable VA to make a more 
precise evaluation.  Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).  In West v. Brown, 7 Vet.App. 70 (1994), the Court 
clearly indicated the necessity of evaluation of the complete 
medical history applied not only to adjudicators, but also to 
examining physicians, and that a medical examination that did not 
reflect reliance upon a complete and accurate history was 
inadequate for rating purposes and "frustrates effective judicial 
review."



VA's duty to assist includes conducting a thorough and 
contemporaneous examination of the Veteran that takes into 
account the records of prior examinations and treatment.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  Moreover, once VA 
undertakes the effort to provide an examination in a service-
connection claim, even if not statutorily obligated to do so, it 
must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).

And so, because the July 2003 VA examiner's opinion concedes that 
consideration of these additional records might prove beneficial, 
especially as they show a diagnosis of and treatment for viral 
hepatitis in 1981, so during the Veteran's second period of 
military service, additional medical comment needs to be obtained 
with consideration of these additional pertinent records.  See 
38 C.F.R. §§ 4.2, 19.9.  See also Colvin v. Derwinski, 1 Vet. 
App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

A VA "Fast Letter" issued in June 2004 (Veterans Benefits 
Administration (VBA) Fast Letter 04-13, June 29, 2004) identified 
"key points" that included the fact that hepatitis C is spread 
primarily by contact with blood and blood products, with the 
highest prevalence of hepatitis C infection among those with 
repeated, direct percutaneous (through the skin) exposure to 
blood (i.e., intravenous (IV) drug users, recipients of blood 
transfusions before screening of the blood supply began in 1992, 
and hemophiliacs treated with clotting factor before 1987).  In 
Fast Letter 04-13, it is noted that "occupational exposure to 
[hepatitis C] may occur in the health care setting through 
accidental needle sticks.  A Veteran may have been exposed to 
[hepatitis C] during the course of his or her duties as a 
military corpsman, a medical worker, or as a consequence of being 
a combat Veteran."  The Fast Letter indicates, in its Conclusion 
section that the large majority of hepatitis C infections can be 
accounted for by known modes of transmission, primarily 
transfusion of blood products before 1992, and injection drug 
use.  See also VBA All Station Letter 211B (98-110) November 30, 
1998; VBA Training Letter 211A (01-02) April 17, 2001 (major risk 
factors for hepatitis C include IV drug use, blood transfusions 
before 1992, hemodialysis, intranasal cocaine, high-risk sexual 
activity, accidental exposure while a health care worker, and 
various kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades).  VA has recognized that 
transmission of hepatitis C through jet injectors is 
"biologically plausible" and that it is essential that a report 
on which a determination of service connection is made include a 
discussion of all modes of transmission.  VBA Fast Letter 04- 13, 
June 29, 2004.

Accordingly, the claim is again REMANDED for the following 
additional development and consideration:

1.  Have another VA compensation examiner 
review the file (and, if necessary, reexamine 
the Veteran) and provide a supplemental 
medical nexus opinion indicating the 
likelihood (very likely, as likely as not, or 
unlikely) the Veteran's hepatitis C initially 
manifested during his military service - 
especially as evidenced by his 
hospitalization during May and June 1981, so 
during his second period of service, for 
evaluation and treatment of viral hepatitis.  
[Note:  to this end, the examiner should 
consider the records of this hospitalization 
in the file, which were obtained in October 
2008 and are found in the VA Form 21-4582 
envelope.]

The term "as likely as not" (at least 50 
percent probability) does not mean merely 
within the realm of medical possibility, 
rather that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically sound 
to find in favor of causation as it is to 
find against it.

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable, if necessary citing to specific 
evidence in the record.

2.  Then readjudicate the claim in light of 
all additional evidence obtained - including 
especially the hospitalization records 
mentioned dated in 1981, so during the 
Veteran's second period of service.  If the 
claim is not granted to his satisfaction, 
send him and his representative a 
supplemental statement of the case and give 
them time to respond to it before returning 
the file to the Board for further appellate 
consideration of the claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

